Wright, J.,
concurring in part and dissenting in part. I would agree with Justice Cook’s position in her dissent, except I would allow attorney fees of $6,600, and support-staff fees in the amount of $1,200.
Cook, J., concurring in part and dissenting in part. I would limit the award of fees to the legal work necessary to obtain the writ of mandamus. The submission by relator’s attorneys claims entitlement to fees for work done almost one year prior to the filing of the mandamus action. Counsel confirms that on March 14, 1995, attorney Frederick Gittes was informed by the city attorney that destruction of public documents would begin on March 31. Counsel’s work to obtain the writ of mandamus began on March 14. From March 14 to date, the fees for Gittes are $5,780, and for attorney Kathleen Schulte, $877.50. I would not award *1220additional fees at $50 per hour for time spent by law clerks. Respondents should be ordered to pay $6,657.50 in attorney fees and no costs.
Moyer, C.J., concurs in the foregoing opinion.